

Exhibit 10.19




Written Description of Compensatory Arrangement with Carter Peters


Carter Peters was appointed as Executive Vice President and Chief Operating
Officer of Guaranty Federal Bancshares and of Guaranty Bank (the “Bank”)
effective August 8, 2005. The Bank has agreed to pay Mr. Peters an annual salary
of $125,000, which will be reviewed annually, and may be increased, by the Bank.
Mr. Peters may also receive a performance bonus in 2006 based on the Bank
achieving profit plan and earnings per share growth. There is no written
employment agreement between the parties.

